   Case 1:20-cv-00138-MHT-SMD Document 17 Filed 05/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


JAQUEZ DASHAWN CORBITT,                 )
                                        )
        Plaintiff,                      )
                                        )      CIVIL ACTION NO.
        v.                              )        1:20cv138-MHT
                                        )             (WO)
CPL. C. OVERSTREET (862),               )
et al.,                                 )
                                        )
        Defendants.                     )

                                   OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate,

filed    this   lawsuit      complaining      of   violations   of     his

rights under the Fourth, Fifth, and Eighth Amendments.

This     lawsuit      is     now     before    the    court     on     the

recommendation of the United States Magistrate Judge

that    plaintiff’s        case    be   dismissed.     There    are    no

objections to the recommendation.              After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
Case 1:20-cv-00138-MHT-SMD Document 17 Filed 05/21/20 Page 2 of 2



An appropriate judgment will be entered.

DONE, this the 21st day of May, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
